Citation Nr: 1040941	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-43 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for right eye cancer, to 
include as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for neuropathy, to include 
as a result of exposure to ionizing radiation.  

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin rash, to 
include as a result of exposure to ionizing radiation.  

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for reduced white 
blood count due to radiation exposure (neutropenia).  

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for urethral 
stricture and bladder neck stricture, to include as a result of 
exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Columbia, South 
Carolina, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Columbia, South Carolina in July 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claims of entitlement to service connection on the 
merits are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if any 
further action is required on his part.


FINDINGS OF FACT

1.  The Board's August 2002 decision denying the Veteran's claims 
of service connection for a reduced white blood cell count 
(neutropenia) and a skin condition as a result of exposure to 
ionizing radiation were not appealed in a timely fashion and are, 
therefore, final.  

2.  Evidence received since the August 2002 final decision 
relates to an unestablished fact necessary to substantiate the 
claims of service connection and raise a reasonable possibility 
of substantiating the claims.

3.  The RO's September 2001 decision denying the Veteran's claim 
of service connection for a urethral stricture was not appealed 
in a timely fashion and is, therefore, final.  

4.  Evidence received since the September 2001 final decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision denying service connection for 
a skin condition and a reduced white blood cell count as a result 
of exposure to ionizing radiation is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has been received and the Veteran's 
claims of entitlement to service connection for a skin condition 
and a reduced white blood cell count are reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The September 2001 rating decision denying service connection 
for a urethral stricture as a result of exposure to ionizing 
radiation is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2010).

4.  New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for a urethral 
stricture is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In light of the 
favorable decision as it relates to the finding that new and 
material evidence has been received to reopen the claims of 
service connection, no further discussion of VCAA is necessary 
with regard to whether VA complied with the new and material 
notice provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With regard to the merits of the service connection issues, the 
matter of VCAA compliance will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals 
for Veterans Claims (Court) has elaborated on what constitutes 
"new and material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  In 
determining whether new and material evidence has been submitted, 
the Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a skin condition, reduced white blood cell count, and a 
urethral stricture as a result of exposure to ionizing radiation.  
These claims were previously denied, in part, because there was 
no evidence suggesting that the Veteran was exposed to radiation 
during his active military service.  Therefore, for the evidence 
to be material in this case, it must address this unestablished 
fact.  

With that having been said, the Board finds that evidence 
submitted since the last final denial does address an 
unestablished fact necessary to substantiate the Veteran's 
claims.  The record contains a number of private treatment 
records from a physician with the initials G.B.N.  According to 
Dr. G.B.N., his calculations revealed that the Veteran was 
exposed to much higher levels of radiation during active military 
service than the Veteran believed.  According to a June 2004 
record, Dr. G.B.N. indicated that the Veteran had a very high 
dose of radiation exposure of more than 600 ionizing radiation 
units (rad) to the lower extremity.  Dr. G.B.N. further opined 
that with the Veteran's soft tissue changes, diabetes, 
degenerative arthritis, and decline in kidney function, that a 
closer estimate of his radiation count would probably be around 
1500 rads.  In a February 2004 letter, Dr. G.B.N. opined that the 
only exposure that the Veteran could have gotten of uranium and 
strontium was from his contact in the military from exposure to 
radioactive fall out.  

The record also contains a January 2008 VA Ionizing Radiation 
Examination Note.  This records describes in detail the Veteran's 
account of his in-service radiation exposure.  Furthermore, a 
diagnosis of radiation dermatitis.  

Therefore, since the above evidence suggests that the Veteran was 
exposed to significant amounts of radiation in the past, it is 
material to his current claim.  The Veteran's claims of 
entitlement to service connection for a skin rash, a reduced 
white blood cell count, and a urethral stricture, to include as 
secondary to exposure to ionizing radiation, are reopened.  The 
Board's decision is strictly limited to the reopening of the 
claims and does not address the merits of the underlying service 
connection claims.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a skin rash, to include as 
a result of exposure to ionizing radiation, is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for a reduced white blood count 
due to radiation exposure (neutropenia) is reopened.  

New and material evidence having been received, the claim of 
entitlement to service connection for urethral stricture and 
bladder neck stricture, to include as a result of exposure to 
ionizing radiation is reopened.  




REMAND

The Veteran claims that all of his disabilities have arisen due 
to exposure to ionizing radiation during his active military 
service.  According to the previously discussed records from Dr. 
G.B.N., the Veteran has been exposed to significant amounts of 
radiation in the past.  However, this assertion is contradicted 
by other evidence of record.  Specifically, the National 
Personnel Records Center (NPRC) determined that Personnel Records 
for Radiation Exposure were not of record for this Veteran.  
Also, according to a November 1990 letter from VA, upon the 
Veteran's participation in the Ionizing Radiation Registry, 
examination and laboratory testing indicated that the Veteran had 
no reason to be concerned about the possible adverse health 
effects from radiation exposure.  Finally, the record contains a 
VA urology treatment note from April 1999, in which in which the 
examiner indicated that he could not say that the Veteran's 
intermittent symptoms were related to exposure to ionizing 
radiation in the past.  

Therefore, since there is contradictory evidence of record 
regarding a history of radiation exposure, the Veteran must be 
afforded the opportunity to appear for a VA examination so that 
an opinion regarding radiation exposure, and the etiology of the 
Veteran's claimed disabilities, can be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination(s) before an appropriate 
specialist(s) to determine whether he 
currently suffers from residuals of radiation 
exposure.  The Veteran's claims file and a 
copy of this remand must be provided to the 
examiner(s) at the time of examination.  The 
examiner(s) is asked to opine as to whether 
it is at least as likely as not that the 
Veteran suffers from any current residuals of 
radiation exposure.  

If the examiner(s) concludes that the Veteran 
does in fact suffer from residuals of 
radiation exposure, then the examiner(s) 
should indicate what residuals the Veteran 
currently suffers from.  Specifically, the 
examiner(s) should offer separate opinions as 
to whether it is at least as likely as not 
that the following disabilities are due to 
ionizing radiation exposure:

(i) Right eye cancer; (ii) Diabetes mellitus, 
type II; (iii) Neuropathy; (iv) Skin Rash; 
(v) Reduced white blood cell count; and (vi) 
Urethral stricture.  

A complete rationale must be provided for all 
opinions offered.  The examiner should 
reconcile any opinion with the service 
treatment and personnel records, and post-
service documents addressing radiation 
exposure.  The examiner(s) should also discuss 
the private opinions of Dr. G.B.N. when 
offering a rationale.  

2.  The AMC should then readjudicate the 
Veteran's claims.  If any of the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


